DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	  
1.	Applicants’ amendment filed November 20, 2020 is acknowledged and has been entered.  Claim 12 has been canceled.   Claims 1-3, 7 and 11 have been amended.   Claims 1-11 and 13-17 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 6, 2016. It is noted, however, that applicant has not filed a certified copy of the 173357 application as required by 37 CFR 1.55.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 11 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The medicament is for use in therapeutic treatment of a malignant tumor.   The medicament, wherein the immunoreaction-suppressing action inhibitor is an immune checkpoint inhibitor.  The medicament, wherein the immune checkpoint inhibitor consists of one kind or two or more kinds of antibodies selected from the group consisting of an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-PD-L2 antibody, an anti-CTLA-4 antibody, an anti-CD40 antibody, an anti-CD 137 antibody, an anti-OX40 antibody, an anti-TGF-P antibody, an anti-LAG3 antibody, an anti-B7-H3 antibody, an anti-B7-H4 antibody, an anti-TIM3 antibody, an anti-CD96 antibody, and an anti-TIGIT antibody.  The claims are directed to a vaccine for use in prophylactic treatment of a disease, which comprises a combination of the immunostimulant and an antigen.  The vaccine, wherein the antigen is a tumor antigen.   The vaccine, which is for use in therapeutic treatment of a malignant tumor and/or prophylactic treatment of recurrence or metastasis of a malignant tumor.
The instant specification does not provide enablement for a vaccine or prophylactic treatment of a disease (any disease) or any antigen or therapeutic treatment of a malignant tumor.   The examples of the instant specification relate to the antitumor effects of a composition comprising a combination of denatured albumin-myoglobin adsorbed with tuberculin as an immunostimulant or alternatively the GM-CSF and IL-12. The present 
[0054]  As another aspect, a vaccine containing the immunostimulant of the present invention as an immunoadjuvant is provided. The vaccine can be administered together with an antigen as a disease factor substance, preferably an antigen derived from an exogenous organism such as a pathogenic microbe, a viral antigen, or a tumor antigen, and immunocompetent cells may be further mixed simultaneously. The antigen is preferably derived from the patient, but an allogenic antigen of the same type can also be used. For example, a tumor tissue and/or tumor cells extracted from another patient can also be used together by mixing, and a vaccine obtained in such a manner can be administered to a tumor patient to treat a tumor such as malignant tumor. Since the aforementioned vaccine can effectively stimulate cell-mediated 
immunoreactions required for treatment of a tumor, it enables, for example, prevention of metastasis or postoperative recurrence of a malignant tumor.   
Although the specification makes these statements with regard to a vaccine or prophylactic treatment, there is no enablement for a vaccine or prophylactic treatment.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to using the claimed invention vaccine or prophylactic treatment  of disease (any antigen) as instantly claimed, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level).    Gillepsies et al (Vaccine 34 (2016) 2992–2995) discloses that, "There is currently no licensed vaccine against human leishmaniasis, and although several vaccines have advanced to clinical trials, most are still in early research and development (Table 1) [14,18,22]. Ideally an effective vaccine against leishmaniasis will elicit long-lasting immunity, thereby limiting chemotherapy usage, and involve a balanced TH1- and TH2-mediated immune response from vaccination [18,23].” (p. 2993) (See also:  M.R. Alderson / Vaccine 34 (2016) 2959–2961; Beaumier et al, Vaccine 34 (2016) 2996–3000; Birkett, Vaccine 34 (2016) 2915–2920)  The NCI Fact Sheet in Cancer Vaccine states “In April 2010, the FDA approved the first cancer treatment vaccine. This vaccine, sipuleucel-T (Provenge®, manufactured by Dendreon), is approved for use in some men with   metastatic prostate cancer.  It is designed to stimulate an immune response to prostatic acid phosphatase (PAP), an antigen that is found on most prostate cancer cells. In a clinical trial, sipuleucel-T increased the survival of men with a certain type of metastatic prostate cancer by about 4 months (19). Unlike some other cancer treatment vaccines under development, sipuleucel-T is customized to each patient.   The vaccine is created by 
  While the level of skill in the art is high, the unpredictability of the art, lack of guidance, broad scope of the claims and poorly developed state of the art would require that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention. With regard to (4) the nature of the invention has been discussed above and (5) the state of the prior art has have been discussed above.  With regard to (6), the specification requires the skilled artisan to practice trial and error experimentation with different antigens or diseases (viruses, pathogenic microbe, a viral antigen, or a tumor antigen) to determine which (if any) will be efficacious as claimed.  The claims are broad in nature and read on any protein based vaccine or prophylactic treatment associated with any disease or tumor antigen.   Given the above analysis of the factors, which the courts have determined are critical in determining whether a 

The rejection is maintained for the reasons of record.   Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.   Applicants have asserted that Examples 10-11 and Figures 12-13 of the instant specification provide support that the instant claims are fully enabled.  “In Example 10, the antitumor effect of a cancer vaccine comprising a mixture of a cancer antigen (OVA protein fragments) and an immunostimulant (PPD-HAMP suspension with or without a cytokine such as mGM-CSF and hIL-2)) was tested in four groups of mice (G1-G4). The results in Fig. 12 demonstrate that the control group (G1 containing saline and OVA stock solution) exhibited a median survival time of 21 days, whereas the G4 group (PPD-HAMP-mGM-CSF-MP-hIL-2-MP) exhibited a median survival time of 31 days or longer.    In Example 11, the antitumor effect of a cancer vaccine comprising a mixture of a cancer antigen (lysate of a mouse lung cancer cell) and an immunostimulant (PPD-HAMP suspension with or without a cytokine such as mGM-CSF and hIL-2) was tested in three groups of mice.  The results in Fig. 13 demonstrate that a tumor mass was exhibited in the control group after 17 days. In contrast, generation of the tumor mass was delayed after 24 days in the PPD-HAMP group, and the generation of the tumor mass was not observed at all in the mGM-CSF-hIL-2-PPD-HAMP administration group.” (Remarks, p. 11)
However, it is the position of the Examiner that the claims are not enabled for the scope of the claimed invention, which recites any malignant .  

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/           Primary Examiner, Art Unit 1645